DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, which corresponds to claims 1-11, amended claims 13-17 and 19; and added new claims 25 and 26 in the reply filed on 27 December 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 13-17, 19, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
 	In claim 9, lines 12-15 the applicant discloses calculating an “initial intensity” of the signal by dividing the predetermined signal threshold by the predicted exposure time. This initial intensity is then used to determine the concentration of the proteins in the first location. Similarly this claim limitation is repeated in claim 13 lines 11-14 where an initial intensity is determined by dividing the strength of the signal over duration. The concentration is then determined based on that initial intensity. In claim 14 lines 2-3, the initial intensity is determined by dividing the strength of the second optical signal by the second duration.  As for claim 26 in line 13-23 the concentration of the first and second populations of proteins are determined based on a linear approximation of the first and second optical signal respectively. The derivation of “initial intensity” or its connection to the concentration of proteins calculations are not explicitly mentioned in claim 15-17 and 19, however those claims depend from 13. 
It is unclear how the equation of the initial intensity (which is allegedly dividing the signal strength over exposure duration) is derived and thus used to determine the concentration or quantity of the proteins at the first and second locations. Moreover, it is not clear of how an analyte concentration is derived from a signal intensity from an image with an exposure duration. The last sentence in [0025] mentions that the quantity of the first population of analyte can be determined by dividing the intensity of the signal detected in the first image (photons or counts) by the exposure duration (seconds). How is that unit (photons/seconds) possible as a unit to describe concentration of an analyte?  
When looking at the specification (filed on 5/28/2019), it fails to clarify the points above. For example, in [0010] it discloses that “the intensity for each peak can be plotted versus time, and an initial intensity (e.g., as measured in photon per second) can be extrapolated using a mathematical model of the expected variation of the signal vs. time”. It is not clear on how this mathematical model can get to such a conclusion. Moreover, in [0031] the spec. comes to the conclusion that the initial intensity can be 
Moreover, the first example depicts three signals which are low, medium, and high where it just mentions that the intensity is determined dividing the integrated signals by the exposure duration. Example 2 discloses the details about a burnout phenomenon that occurs when a large range of protein concentrations are processed without talking about the initial intensity and concentration calculations. 
Thus, the instant specification is not clear on how there is a connection between the “initial intensity” calculations and deriving the concentration of the protein population. 

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3, 6, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “detection agent that is configured to react with the proteins and produce a signal indicative of a quantity of protein” in lines 3-4 which is vague and indefinite. When referring to the spec [0011] and [0019], it seems that the detection reagent is HRP since that is the only reagent disclosed in the spec that links to the protein, but HRP cannot produce a signal by itself. Claim 1 does not recite luminol which is what produces the photon signal, not the HRP. There appears to be an inconsistency between the claim and specification with respect to how the detection reagent is defined. 

Claim 2 recites the limitation “the detection agent is one of a chemiluminescence agent or a chromogenic agent” in lines 1-2 which is vague and indefinite. As noted above in claim 1, according to the spec. the detection reagent is HRP since that is what reacts with the proteins. Therefore, the detection reagent cannot be a chemiluminescent agent or chromogenic agent; neither are disclosed as reacting with the protein. 

Claim 3 recites “refreshing the detecting agent” in line 2 which is vague and indefinite. As noted in claim 1 and 2 above, the detection reagent is HRP and the spec discloses that HRP is coated on the walls of the capillary (“the capillary 110 can contain HRP, which may be coated to the walls of the capillary 110” –[0019]) so is claim 3 saying that more HRP is coated on the wall of the capillary?

Claim 6 recites “refreshing the detection agent” in line 4 which is vague and indefinite. As noted in claim 1,2, and 3 above, the detection reagent is HRP and the spec discloses that HRP is coated on the walls of the capillary. The spec. also mentions in [0023] that luminol is loaded a number of times into the capillary so that multiple images can be taken. Is that what claim 6 is referring to as a detection reagent? Luminol and not HRP? 
Claim 13 is vague because it suggests quantitating 2 populations of proteins but is not clear as to how the second population of proteins is detected. The claim does not recite a second detection reagent so that each population of proteins can be detected distinctly. Conversely, if the 2 populations contain the same proteins, then the claim should be amended accordingly. 

Claim 15 recites the limitations “nominal duration, a duration” in lines 3-4 which is vague and indefinite. A transitional word between “nominal duration” and “a duration” is preferred to make sense of the sentence such as wherein. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 7 is a functional claim that does not seem to be further limiting anything from claim 1. It only mentions if there is a three times greater concentration in the first location than the second location, a fainter signal is detected in the second location. This limitation is more of a description of what happens in each location upon application of a sample and does not further limit any previously recited steps.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
Claims 1-2, 7-8, 11, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2015/0090591 A1) in further view of Li et al. (US 2013/0208138 A1). 

Regarding claim 1, Yang et al. disclose a method, comprising: 
separating a sample containing proteins via electrophoresis in a capillary (Para. [0007], Apparatus, methods, and systems for capillary electrophoresis followed by downstream analyte visualization and characterization are described herein; [0008], a capillary electrophoresis apparatus to separate one or more analytes of interest from a heterogeneous biological sample, for example a cellular lysate or a purified protein);
loading the capillary with a detection agent that is configured to react with the proteins and produce a signal indicative of a quantity of protein at each location from a plurality of locations along a length of the capillary; (Pare [0052] discloses a primary antibody that binds to the target analyte, and a secondary antibody conjugated to the fluorescent or chemiluminescent reagent which is introduced to the primary antibody or the primary antibody-analyte complex for detection, which reads on the “detection agent being configured to react with the proteins to produce a signal”; Moreover see para [0066], In some embodiments, the label moiety can be and/or can include a chemiluminescent label. 
capturing a first image of the capillary containing the proteins and the detection agent, the first image captured over a first duration; (Para. [0086], The detection reagent is then used to create a signal from one or more label moieties that can be detected by an imaging device included in the system 100 (not shown in FIG. 1) and graphed as signal vs. length of the capillary 153 within which the sample is disposed);
capturing a second image of the capillary containing the proteins and the detection agent, determining a concentration of proteins at a first location of the capillary using the first image; and determining a concentration of proteins at a second location of the capillary using the second image. (Para. [0086], in some embodiments, the system 100 can include a photodetector, an array of photodetectors, a charged coupled device (CCD) array, and/ or the like that can be used to continuously monitor, in real time, the signal emitted by the analyte and/or the standard to allow a user to rapidly determine whether an analyte is present in the sample, and optionally, the amount or activity of the analyte. In some embodiments, the signal can be measured from at least two different time points. In some embodiments, the signal can be monitored continuously or at several selected time points. Alternatively, the signal can be measured at an end-point, in which a signal is measured after a certain amount of time, and the signal is compared against a control signal (sample without analyte), threshold signal, or standard curve).
Yang et al. is silent on the second image captured having a second duration different than the first duration. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging device of Yang et al. with the high dynamic range (HDR) imaging as taught by Li et al. because HDR provides means to capture images in response to a variety of scenes having different dynamic ranges [0037] and exposure times [0005]. This would be advantageous in Yang’s capillary electrophoresis device to capture multiple dynamic scenes that occur when the analyte goes from separation to detection.  A person of ordinary skill in the art reasonably would have expected success in combining Yang et al. and Li et al. because both references are drawn to complementary technologies that are used in the art of analyte detection. 
Regarding claim 2, modified Yang disclose the method of claim 1. Further, modified Yang discloses that the detection agent is one of a chemiluminescence agent or a chromogenic agent. (Para. [0066], In some embodiments, the label moiety can be and/or can include a chemiluminescent label. 
Regarding claim 7, modified Yang et al. disclose the method of claim 1. Modified Yang et al. further discloses the functional limitations of this claim wherein a signal would be obviously stronger in a higher concentration of proteins located in the first location that is contacted with protein than a lower one in a second location downstream of the first location in modified Yang’s channels. 

Regarding claim 8, modified Yang disclose the method of claim 1. Modified Yang further discloses:
capturing a plurality of images additional to the first image and the second image, (Para. (0086), “In some embodiments, the signal can be measured from at least two different time points. In some embodiments, the signal can be monitored continuously or at several selected time points”),  
4260026431Application No.: 16/423,787Docket No.: CELB-049/01US 310213-2230selecting an image from the plurality of images to determine a quantity of proteins (--see [0007], Apparatus, methods, and systems for capillary electrophoresis followed by downstream analyte visualization and characterization are described herein) at each location from the plurality of locations that contains proteins, each image selected based on a signal for that location exceeding a common predetermined signal strength threshold. (--see [0053] “the signal of the analyte(s) can then be compared to measure the concentration of the analyte(s) in the sample”; see [0086] “the signal can be measured at an end-point, in which a signal is measured after a certain amount of time, and the signal is compared against a control signal (sample without analyte), threshold signal, or standard curve. In addition, the signal from a standard can be used to interpret the signal from the analyte.”)

Li teach methods of capturing a plurality of images, each image from the plurality of images captured over a time duration that is longer than a duration of a previous image; (Para. [0028], Image data provided to exposure determination engine 20 may include images captured by image sensor 16 during HDR imaging operations (e.g., short exposure image frames, long exposure image frames, interleaved image frames including rows of long exposure image pixel values and rows of short exposure image pixel values, etc.); 
Para. [0033] exposure determination engine 20 may process received image data by collecting statistics from the received image data to automatically determine gain settings and durations of long and short exposures to be used by image sensor 16 for generating HDR images of a given scene; 
Para. [0033], subsequent rows are used to repeat a multiple exposure imaging process;
Para.  [0034], row sequential exposures may be performed in which a selection of pixel rows are used to capture an image of a portion of a scene ({i.e., a portion of an image frame) using auto-exposure long integration time T1, a subsequent selection of pixel rows are used to capture an image of a an additional portion of the scene using auto-exposure short integration time T2 and this process is repeated until pixel rows have been used to capture an image having image pixel values with interleaved exposure times; 
Para [0049], In general, the exposure level (or brightness level) of an image is related to the integration times used to capture the image. Exposure determination engine 20 may monitor the brightness of image 31 to determine how to adjust integration times during imaging operations (e.g., to determine how to set auto-exposure integration times T1 and T2)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging device of Yang to capture images with duration longer 
Regarding claim 11, modified Yang disclose the method of claim 1. Modified Yang further discloses that the detection agent is luminol (“the chemiluminescent label can be selected from any of a variety of classes of luminol label” –see [0066]). 
Regarding claim 25, modified Yang et al. disclose the method of claim 1, wherein the second duration is longer than the first duration (see Li et al [0024][0064][0028]). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2015/0090591 A1) in further view of Li et al. (US 2013/0208138 A1) as applied to claim 1, and further in view of Collins et al. (US 6579722 B1). 
Regarding claim 3, modified Yang et al. disclose the method of claim 1. However, modified Yang et al. is silent on the method of claim 1 comprising: refreshing the detection agent between capturing the first image and capturing the second image.
Collins et al. teach chemiluminescent detection of analytes (abstract). Collins et al. further teach continuous refreshing of luminol across the analyte of interest (“the reaction cell consists of a fabric wick positioned in front of a PMT that is continually wetted with fresh luminol solution delivered via a peristaltic pump –col. 1 lines 66 to col.2 line 2; “each of the systems referenced above requires accurate and continual pumping or delivery (e.g. peristaltic pump) of an aqueous luminol solution, be it across a piece of filter paper, a wick, or mixed with an additional solution and/or gas containing the analyte of interest. –col. 2 lines 14-18). 

A person of ordinary skill in the art reasonably would have expected success in combining Yang et al. and Collins et al. because each reference is drawn to the art of using chemiluminescent agents for the detection of an analyte.   

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2015/0090591 A1) in further view of Li et al. (US 2013/0208138 A1) as applied to claim 1, and further in view of Kindt et al. (US 7038820 B1).  

Regarding claim 4, Modified Yang et al. disclose the method of claim 1. However, modified Yang et al. are silent on method 1 further comprising: 3260026431Application No.: 16/423,787Docket No.: CELB-049/01US 310213-2230measuring, while capturing the first image, a length of time until a predetermined signal strength threshold is exceeded, the first duration being the length of time.
Kindt et al. teach an automatic exposure system in an image sensor that is arranged to dynamically adjust the exposure time of a pixel array in an imaging system. Kindt further teaches an automatically adjusting exposure time of an image sensing pixel array (col. 1 line 6-10). Kindt teaches that “the threshold limit may be set to a level that is below total saturation for the pixels such that an overexposure margin is provided –col. 2 lines 1-4. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging device of Yang to include automatic exposure control of .  

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2015/0090591 A1) in view of Li et al. (US 2013/0208138 A1) as applied to claim 1, and further in view of  Kindt et al. (US 7038820 B1) and Keys et al. ( US 2003/0078737 A1).  

Regarding claim 5, modified Yang et al. disclose the method of claim 1. However, modified Yang et al. is silent on method 1 comprising: measuring, while capturing the first image, a length of time until a predetermined signal strength is exceeded, and that second duration being an integer multiple of the first duration. 
Kindt et al. teach an automatic exposure system in an image sensor that is arranged to dynamically adjust the exposure time of a pixel array in an imaging system. Kindt further teaches an automatically adjusting exposure time of an image sensing pixel array (col. 1 line 6-10). Kindt teaches that “the threshold limit may be set to a level that is below total saturation for the pixels such that an overexposure margin is provided –col. 2 lines 1-4; which reads on setting a length of time for the exposure duration until a predetermined signal strength threshold is exceeded. 
Keys et al. teach methods for increasing the dynamic range and accuracy of assays in which the presence, absence, activity or concentration of a target analyte is assayed by the emission or quenching of a light signal, or by a change of a light signal in two or more time intervals (abstract). Keys et al. further teach that that different “automated” times are used when capturing multiple pictures when performing an assay (“the process of taking multiple exposures, and the analysis of the multiple images, including the selection of the proper exposure to use to quantitate any one particular sample, is 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging device of Yang to include automatic exposure control of Kindt set for a threshold limit because enhanced image contrast is achieved using automatic exposure time adjustment. 
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging device of Yang to have different times for image capturing as taught by Keys because it would increase in both the precession and accuracy of the assay ([0015]). 
A person of ordinary skill in the art reasonably would have expected success in combining the prior art of reference because Yang and Kindt are drawn to complementary technologies that are used in the art of analyte detection.  Yang and Keys are drawn to the art of using chemiluminescent and imaging for the detection of analytes.  

Regarding claim 10, modified Yang et al. disclose the method of claim 1. However, modified Yang et al. is silent on when the first location of the capillary has a higher concentration of proteins in the capillary, the method further comprising: measuring, while capturing the first image, a length of time until a predetermined signal strength threshold is exceeded, the first duration being the length of time, the first image being first in a plurality of images, the plurality of images including the second image.
Kindt et al. teach an automatic exposure system in an image sensor that is arranged to dynamically adjust the exposure time of a pixel array in an imaging system. Kindt further teaches an automatically adjusting exposure time of an image sensing pixel array (col. 1 line 6-10). Kindt teaches 
Keys et al. teach methods for increasing the dynamic range and accuracy of assays in which the presence, absence, activity or concentration of a target analyte is assayed by the emission or quenching of a light signal, or by a change of a light signal in two or more time intervals (abstract).  Keys et al further teach that samples with weak signal will require a longer exposure time while samples that would give strong signal can be detected and quantitated using a relatively shorter exposure (“Samples that give weak signals can be detected and quantitated using a relatively longer exposure, while samples from the same assay that give strong signals can be detected and quantitated using a relatively shorter exposure” [0015]) which reads on selecting exposure time and number of images taken to be dependent  on the concentration of the protein/sample: high concentration = high signal = short exposure time; low concentration = low signal = high exposure time.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging device of Yang to include automatic exposure control of Kindt set for a threshold limit because enhanced image contrast is achieved using automatic exposure time adjustment. 
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging device of Yang to have different times for image capturing depending on the concentration of the sample as taught by Keys because it would increase in both the precession and accuracy of the assay ([0015]).. 
A person of ordinary skill in the art reasonably would have expected success in combining the prior art of reference because Yang and Kindt are drawn to complementary technologies that are used .  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2015/0090591 A1) in view of Li et al. (US 2013/0208138 A1) as applied to claim 1, and in further view of Collins et al. (US 6579722 B1) and Parce et al. ( US 2003/0134431 A1). 

Regarding claim 6, modified Yang et al. disclose the method of claim 1. Modified Yang et al. further discloses the functional limitations of this claim wherein a signal would be obviously stronger in a higher concentration of proteins located in the first location that is contacted with protein than a lower one in a second location downstream of the first location in modified Yang’s channels. 
However, modified Yang et al. is silent on refreshing the detection agent with detection agent between capturing the first image and capturing the second image, the concentration of proteins at the first location sufficient to consume a quantity of detection agent at the first location during the second duration. 
Collins et al. teach chemiluminescent detection of analytes (abstract). Collins et al. further teach continuous refreshing of luminol across the analyte of interest (“the reaction cell consists of a fabric wick positioned in front of a PMT that is continually wetted with fresh luminol solution delivered via a peristaltic pump –col. 1 lines 66 to col.2 line 2; “each of the systems referenced above requires accurate and continual pumping or delivery (e.g. peristaltic pump) of an aqueous luminol solution, be it across a piece of filter paper, a wick, or mixed with an additional solution and/or gas containing the analyte of interest. –col. 2 lines 14-18). 
Parce et al. discloses high throughput screening assays and methods that are useful in screening large numbers of different compounds (abstract). Parce et al. further discloses a chromogenic or 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yang to keep delivering detection agent (e.g. luminol) when required as taught by Collins because it would increase the chemiluminescence signal (--see col. 13 lines 30-39) in the system. This would aid in increasing the signal in between images captured in Yang’s system. 
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yang et al. to include the continuous stream of fluorogenic or chromogenic substrate as taught by Parce et al. because it would ensure that there is enough of fluorogenic or chromogenic substrate to be inhibited to the enzyme [0099]. In modified Yang’s device, the continuous flow of a fluorogenic or chromogenic substrate will ensure a continuous signal when the concentration of proteins is higher in a certain location. 
A person of ordinary skill in the art reasonably would have expected success in combining the prior art of reference because Yang and Collins are drawn to the art of using chemiluminescent agents for the detection of an analyte.  Yang and Parce are drawn to the art of using chemiluminescent agents and imaging for the detection of analytes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Ali Al-Ameen whose telephone number is (571)272-0570. The examiner can normally be reached Mon- Fri 0930 - 1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMAD ALI AL-AMEEN/Examiner, Art Unit 1641                                                                                                                                                                                                        
/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641